Citation Nr: 0808098	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  07-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This case was previously before the 
Board in September 2007 and was remanded for additional 
development.  This case has been advanced on the docket.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service, nor to a 
compensable degree within a year of discharge from service, 
and the most probative clinical medical evidence fails to 
establish a nexus or link between current bilateral hearing 
loss disability and any incident of the veteran's active 
service.

2.  Tinnitus was not shown in service, nor within a year of 
discharge from service, and the competent clinical evidence 
fails to establish a nexus or link between any current 
tinnitus and any incident of the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2006 and October 2007 the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  VCAA notice was provided 
to the veteran prior to the initial adjudication.  Pelegrini.  
The April 2006 and October 2007 letters informed the veteran 
that a disability rating and effective date would be assigned 
in the event of award of any benefit sought.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, and a VA examination for a medical opinion 
regarding a possible relationship between the disabilities at 
issue and the veteran's military service has been undertaken.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  An opinion letter from the veteran's private 
physician is also of record.  The veteran has not referenced 
any other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss or tinnitus (as organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The determination of whether the veteran has hearing loss 
"disability" for VA purposes is governed by 38 C.F.R. § 
3.385, which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Service medical records show no complaints of hearing loss or 
tinnitus.  The October 1945 discharge examination report 
indicates that the veteran's ears had no defects or disease, 
and that he had 15/15 hearing in both ears.

According to various statements submitted in support of his 
claim, the veteran's tinnitus and hearing loss are due to the 
noise that he was exposed to while in service.  He contends 
that while serving in the Navy as a Pharmacist Mate, he was 
stationed below deck aboard Destroyer Escort ships and was 
exposed to acoustic trauma from diesel engines.  He indicated 
that he spent a lot of time near the diesel engines while 
attending to sailors.  He has also contended that he was 
exposed to loud noises from airplanes while stationed at a 
Naval Air Station.

VA records dated in October 2005 and February 2006 indicate 
that the veteran was diagnosed with bilateral hearing loss 
and sought and obtained hearing aids.

The veteran was afforded a VA audiometric evaluation in 
October 2007.  The examiner noted that he had reviewed the 
veteran's claims file.  The veteran reported that he had been 
a pharmacist mate and hospital apprentice during service, and 
had worked as a real estate broker after service; he denied 
exposure to recreational noise and denied any known causes of 
hearing loss other than service.  The veteran reported that 
he had had tinnitus for a long time and could not remember 
the date of onset.  Audiometric examination revealed puretone 
threshold levels in decibels at pertinent Hertz, and speech 
recognition thresholds using the Maryland CNC test, 
demonstrative of bilateral sensorineural hearing loss 
disability for VA purposes.  The VA audiologist opined that 
hearing loss and tinnitus were not likely caused by or a 
result of military related acoustic trauma.  The rationale 
for the opinion was, in pertinent part, as follows:

[Service medical records] contained only 
whisper[] tests which are not valid.  The 
veteran claimed he worked in sickbay 
which was in an area where he could hear 
the ship's diesel engine noise.  Also, he 
reported exposure to aircraft noise when 
medics were flown to treat military 
personnel during training exercises.  His 
MOS is not typically associated with 
noise exposure.  There is no 
documentation of hearing loss or tinnitus 
complaints within the [service medical 
records] or anything to support his 
reported "noisy work environment."  The 
amount of time he was exposed to diesel 
engines and/or aircraft noise is left 
completely to speculation.  It had been 
60 years since the reported exposure 
occurred and now aging effects are 
present.

In a letter dated and received in August 2007, a private 
physician, A.V.D., M.D., stated, in pertinent part, as 
follows:

It is felt that the etiology of [the 
veteran's] hearing loss is related to 
high noise exposure, and this very easily 
and most probably occurred during his 
time serving on a destroyer escort.  His 
exposure at that time was to the engines, 
the boat was small, they were heavy 
diesel engines that were loud.  He was 
also exposed to gunfire.  I would think 
it would be most likely that this is the 
etiology of his hearing loss.

In written argument received in August 2007, the veteran's 
representative indicated that the ship the veteran had served 
on (USS REYNOLDS) during service had earned eight battle 
stars during WW II.  This fact, asserted the representative, 
made it safe to assume that the veteran was on board during 
combat operations and thereby entitled the veteran to have 
his claim to be considered under the provisions of 
38 U.S.C.A. § 1154(b).

In written argument received in February 2008, the veteran's 
representative, in referring to the Board's September 2007 
remand, stated that "the Board conceded this exposure 
[referring to the veteran's exposure to acoustic trauma 
during service] and cited 38 U.S.C.A. § 1154(a)."

The evidence of record contains an opinion of etiology 
favorable to the veteran's bilateral hearing loss disability 
claim and an opinion that rejects the veteran's claim.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Further, the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board finds that the 
private physician's opinion has less probative value than the 
October 2007 VA examiner's opinion.  The Board notes that the 
October 2007 VA examiner provided a review of the veteran's 
service medical records, and noted that they were absent for 
any mention of hearing loss complaints.  Further, the October 
2007 VA examiner provided a rationale for his opinion and 
noted the 60-year delay in objective demonstration of hearing 
loss subsequent to service.  He attributed the veteran's 
hearing loss to the process of aging.  The veteran's private 
physician, while offering a rationale, did not note the 
absence of hearing loss complaints in the veteran's service 
medical records, and did note the lack of any diagnosis of 
hearing loss until decades following service.  In sum, the 
October 2007 VA examiner's opinion was based not only upon a 
contemporaneous examination of the veteran, but upon a review 
of prior clinical records, and essentially reflected the use 
of clinical data to support the opinion.  

As noted, the veteran's service discharge examination report 
reflected that the veteran's ears were clinically evaluated 
as normal and that he had 15/15 hearing in both ears.  The 
evidence of record reveals that the first medical evidence of 
bilateral hearing loss was decades following service.  Since 
the medical evidence of record indicates that the veteran did 
not experience hearing loss during service, nor within a year 
of discharge from service, and since the most probative 
medical opinion indicates that his current hearing loss is 
not related to service, the preponderance of the evidence is 
against service connection for bilateral hearing loss 
disability.

As for tinnitus, the record contains no competent medical 
evidence relating the veteran's tinnitus to his period of 
service.  Since the medical evidence of record fails to 
indicate that the veteran experienced tinnitus during service 
or within a year of discharge from service, or that his 
tinnitus is in any way related to service, the preponderance 
of the evidence is against service connection for tinnitus.

To the extent that the veteran may be claiming these 
conditions as a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his current condition and 
service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  
That is, even assuming combat status, the veteran must 
provide satisfactory evidence of a relationship between his 
service and the disorders on appeal.  He has not done so in 
this case.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues, and the 
veteran's statements in this regard have been reviewed, the 
veteran is not competent to offer evidence which requires 
medical knowledge, such as a determination of etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


